DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Randolph J. Huis on July 26, 2022.  The application has been amended as follows:
	IN THE CLAIMS:
Claim 7 has been amended as follows: 
- -   	A ball return of a ball screw, the ball return comprising: 
a diverting channel and two structurally identical diverters configured for lifting in and lifting out balls from a ball channel between a spindle nut and a threaded spindle of the ball screw, each diverter comprising:
one piece having at least 2 functional regions or elements, including:
 	(i)	a positioning element, configured to define an installation
position of the diverter, the positioning element has a substantially oval basic shape, and
(ii)	a deflection element with a spade-shaped lifting-out region and a diverting surface for deflecting the balls out of or into the ball channel; 
all surfaces of the diverter that are provided for the guidance of balls are configured as open grooves which are not circumferentially closed; and
wherein the positioning element is configured to terminates flush with a lateral surface of the spindle nut,
the diverters being configured to be inserted from outside into a lateral surface of the spindle nut such that the positioning elements terminate flush with the lateral surface of the spindle nut, wherein each of the diverting elements is configured to be inserted exclusively radially into the lateral surface at a right angle to a longitudinal axis of the ball screw. - -
Claim 12 has been amended as follows: 
- -   	A method for assembling a ball return of a ball screw, comprising the following steps: 
providing two single-piece, structurally identical diverters configured for lifting in and lifting out balls from a ball channel between a spindle nut and a threaded spindle of the ball screw, each diverter comprising:
one piece having at least 2 functional regions or elements, including:
 	(i)	a positioning element, configured to define an installation
position of the diverter, the positioning element has a substantially oval basic shape, and
(ii)	a deflection element with a spade-shaped lifting-out region and a diverting surface for deflecting the balls out of or into the ball channel; 
all surfaces of the diverter that are provided for the guidance of balls are configured as open grooves which are not circumferentially closed; and
wherein the positioning element is configured to terminates flush with a lateral surface of the spindle nut; 
providing a pre-assembled module including at least one spindle nut and a threaded spindle, the spindle nut having two radially inwardly directed apertures, contours of which are configured to receive the diverters, and a ball channel which also connects one of the apertures; 
inserting the diverters into the apertures exclusively radially at a right angle to a longitudinal axis of the ball screw; 
introducing a plurality of balls into the ball screw via the ball channel or one of the diverters; and
securing the ball return by attaching a covering sleeve to the spindle nut. - -
Claim 1 has been cancelled.
Claim 2, line 1, recites “The diverter as claimed in claim 1” has been replaced with - - The ball return as claimed in claim 7 - -.
 Claim 3, line 1, recites “The diverter as claimed in claim 1” has been replaced with - - The ball return as claimed in claim 7 - -.
Claim 4, line 1, recites “The diverter as claimed in claim 1” has been replaced with - - The ball return as claimed in claim 7 - -.
Claim 5, line 1, recites “The diverter as claimed in claim 1” has been replaced with - - The ball return as claimed in claim 7 - -.
Claim 6, line 1, recites “The diverter as claimed in claim 1” has been replaced with - - The ball return as claimed in claim 7 - -.
REASONS FOR ALLOWANCE
Claims 2-7 and 9-12 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination of amended independent claims 7 and 12, recited above.  Allegri (EP 2515000 A1) and Kreutzer et al. (U.S. P.G. Publication No. 2013/0298710 A1) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, that all surfaces of the diverter that are provided for the guidance of balls are configured as open grooves which are not circumferentially closed wherein the diverters are configured to be inserted from outside into the lateral surface of the spindle nut and exclusively radially into the lateral surface at a right angle to a longitudinal axis of the ball screw such that the positioning elements terminate flush with the lateral surface of the spindle nut.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D YABUT/Primary Examiner, Art Unit 3656